DETAILED ACTION
This action is responsive to amendment filed on 02/02/2021. Claims 1, 9 and 17 are independent. Claims 7 and 15 are cancelled. Claims 1, 9 and 17 are amended. Thus, claims 1-6, 8-14 and 16-20 are pending and being considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application is a continuation of U.S. Patent Application Serial No. 15/216,203, filed on July 21, 2016, now U.S. Patent No. 10,419,420, which is a Continuation of U.S. Patent Application Serial No. 15/172,683, filed on June 3, 2016, now U.S. Patent No. 10,291,604, which applications are incorporated by reference herein their entireties. 

Terminal Disclaimer
On 2/2/2021, an electronic terminal disclaimer has been filed and automatically approved by EFS-Web, which overcomes the double patenting rejection.

Specification
The disclosure amendment, filed on 2/2/2021, for paragraph [0001] has been reviewed and accepted.

Claim Rejections - 35 USC § 112
Regarding claim 1, the proposed claim amendments filed on 2/2/2021 has been reviewed and accepted. Therefore, the claim rejections under 35 USC § 112 has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Saad Hassan (Reg. No. 70,223) on 03/05/2021. The summary of the interview is attached.

Amendments to the Claims
The application has been amended as followed:
1.	(Currently amended) A method comprising:
on a connector module, executing on a computer system separate from a digital transaction management platform, in communication with the digital 
receiving, from the digital transaction management platform, a transaction request including a token and a requested trust action, the transaction request associated with an electronic document;
accessing, from the digital transaction management platform, user information for a recipient involved in the requested trust action using the token, wherein the accessing the user information involves submitting the token to the digital transaction management platform to identify the transaction request, wherein the token is a short-lived token issued by the digital transaction management platform;
obtaining, from the digital transaction management platform, transaction data associated with the requested trust action;
coordinating, with the trust service provider, performance of the trust action on at least a rasterized image of at least a portion of the electronic document; and
transmitting, to the digital transaction management platform, a proof received from the trust service provider confirming performance of the trust action, wherein the proof includes evidence to verify presentation of data representative of the electronic document to a user and performance of an event on the electronic document by the user.



3.	(Previously Presented) The method of claim 1, wherein coordinating the performance of the trust action concludes with receipt of the proof from the trust service provider, and wherein receiving the proof includes receiving a cryptographically transformed digital hash, which can be analyzed to provide evidence of a particular event or processing of the electronic document.

4.	(Previously Presented) The method of claim 1, wherein the proof received from the trust service provider validates that a recipient was presented an electronic document and that the recipient electronically initialed or electronically signed the electronic document.

5. 	(Previously Presented) The method of claim 1, wherein coordinating the performance of the trust action includes triggering display of an electronic document associated with the transaction request on a device associated with the recipient.

6.	(Previously Presented) The method of claim 5, wherein triggering display of the electronic document includes generating a representation of the electronic document for display to the recipient.

7.	(Canceled) 

8.	(Previously Presented) The method of claim 1, wherein the trust action is additionally performed on a hash of the electronic document.

receiving, from the digital transaction management platform, a transaction request including a token and a requested trust action, the transaction request associated with an electronic document;
accessing, from the digital transaction management platform, user information for a recipient involved in the requested trust action using the token, wherein the accessing the user information involves submitting the token to the digital transaction management platform to identify the transaction request, wherein the token is a short-lived token issued by the digital transaction management platform;
obtaining, from the digital transaction management platform, transaction data associated with the requested trust action;
coordinating, with the trust service provider, performance of the trust action on at least a rasterized image of at least a portion of the electronic document; and
transmitting, to the digital transaction management platform, a proof received from the trust service provider confirming performance of the trust action, wherein the proof includes evidence to verify presentation of data 

10.	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein coordinating the performance of the trust action concludes with receipt of the proof from the trust service provider, and wherein receiving the proof includes receiving a digitally signed version of the electronic document back from the trust service provider.

11.	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein coordinating the performance of the trust action concludes with receipt of the proof from the trust service provider, and wherein receiving the proof includes receiving a cryptographically transformed digital hash, which can be analyzed to provide evidence of a particular event or processing of the electronic document.

12.	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the proof received from the trust service provider validates that a recipient was presented an electronic document and that the recipient electronically initialed or electronically signed the electronic document.

13. 	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein coordinating the performance of the trust action includes triggering display of an electronic document associated with the transaction request on a device associated with the recipient.



15.	(Canceled) 

16.	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the trust action is additionally performed on a hash of the electronic document.  
17.	(Currently amended) A system comprising:
memory with instructions encoded thereon; and
one or more processors that, when executing the instructions, causing a connector module, executing on a computer system separate from a digital transaction management platform, in communication with the digital transaction management platform and a trust service provider, to perform operations comprising:
receiving, from the digital transaction management platform, a transaction request including a token and a requested trust action, the transaction request associated with an electronic document;
accessing, from the digital transaction management platform, user information for a recipient involved in the requested trust action using the token, wherein the accessing the user information involves submitting the token to the digital transaction management platform to identify the transaction request, wherein the token is a short-lived token issued by the digital transaction management platform;
obtaining, from the digital transaction management platform, transaction data associated with the requested trust action;
coordinating, with the trust service provider, performance of the trust action on at least a rasterized image of at least a portion of the electronic document; and
transmitting, to the digital transaction management platform, a proof received from the trust service provider confirming performance of the trust action, wherein the proof includes evidence to verify presentation of data representative of the electronic document to a user and performance of an event on the electronic document by the user.

18.	(Previously Presented) The system of claim 17, wherein coordinating the performance of the trust action concludes with receipt of the proof from the trust service provider, and wherein receiving the proof includes receiving a digitally signed version of the electronic document back from the trust service provider.

19.	(Previously Presented) The system of claim 17, wherein coordinating the performance of the trust action concludes with receipt of the proof from the trust service provider, and wherein receiving the proof includes receiving a cryptographically transformed digital hash, which can be analyzed to provide evidence of a particular event or processing of the electronic document.

.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-14 and 16-20 are allowed.
The following references/prior arts disclose the subject matter/limitation recited in independent claims 1, 9 and 17 before/after the current amendment is submitted/made.
Regarding claim 1, Entschew  (US 2013/0318354 A1) teaches a method comprising: on a connector module, executing on a computer system separate from a digital transaction management platform, in communication with the digital transaction management platform and a trust service provider, performing operations comprising (Entschew, Fig. 1 and associated text in Para. [0207, 0202 and 0189], disclose a network interface 152, 138 and 114 of service computer system (i.e., by hosting a digital transaction management platform), ID provider computer system (i.e., a trust service provider) and a user computer system, respectively, for connection to the network 116): 
receiving, from the digital transaction management platform, a transaction request including a token and a requested trust action (Entschew, Para. [0234], disclose the service computer system 150 (i.e., by hosting a digital transaction ), the transaction request associated with an electronic document (Entschew, Para. [0208], discloses that the service computer system 150 (i.e., hosting a digital transaction management platform) sends a signature request to the user computer system 100, that is to say a service request (i.e., trust action) to sign data (i.e., on an electronic document));
accessing, from the digital transaction management platform, user information for a recipient involved in the requested trust action using the token (Entschew, Para. [0088 & 0234], disclose that information concerning the user associated with a certificate has a period of validity to access and see also Entschew, Para. [0234], disclose that the user authenticate himself to the ID token e.g., by means of an input request (i.e., trust action)), wherein the accessing the user information involves submitting the token to the digital transaction management platform to identify the transaction request (Entschew, Para. [0211], display that the user can also use the ID token to prove his (i.e., transaction request) identity to the service computer system 150 (i.e., hosting a digital management platform) or see also Entschew, Para. [0212 & 0213]), wherein the token is a short-lived token issued by the digital transaction management platform (Entschew, Para. [0234], disclose that the service computer system 150 (i.e., hosting a digital transaction management platform) responds to the service request with an attribute specification, which contains a specification of the attribute of the ID token 106 and see also Entschew, Para[0025], );
obtaining, from the digital transaction management platform, transaction data associated with the requested trust action (Entschew, Para. [0208], disclose the service computer system 150 (i.e., hosting a digital transaction management platform) sends a signature request to the user computer system 100, that is to say a service request (i.e., trust action) to sign data (i.e., an electronic document) , of which the signing is necessary to carry out the requested transaction. This signature request contains the data to be signed or details concerning how the data to be signed can be obtained);

transmitting, to the digital transaction management platform, a proof received from the trust service provider confirming performance of the trust action (Entschew, Para. [0245], discloses that the ID provider computer system 136 (i.e., trust service provider) generates the first certificate (i.e., proof) and transfers back to the user, and as disclosed in Entschew, Para. [0249] the user then transmits the signed data and first certificate (i.e., proof) from the user computer system to the service computer system (i.e., hosting the digital transaction management platform), and as further disclosed in Entschew, Para. [0305] wherein the certificate check 516 authenticate and validate the first certificate (i.e., proof). In other words, by validating and/or see also Para. [0209 and 0250]), wherein the proof includes evidence to verify presentation of data representative of the electronic document to a user and performance of an event on the electronic document by the user (Entschew, Para. [0211], discloses that the user 102 can use one of the attributes to provide evidence that he belongs to a particular group of people which is authorized to access data held on the service computer system 150 for download and see also Para. [0101], discloses that an error message is forwarded from the ID token to the third computer system in the event of a failure of the signing process (i.e., which describes the performance of an event)).
However Entschew fails to explicitly disclose limitations such as “”
But Lavee, Gal  (US 2016/0262017 A1) from the same field of technology teaches the limitations, specifically coordinating, with the trust service provider, performance of the trust action onLavee, Para. [0011 & 0035], disclose that the data center has an action module to facilitate performance of a requested task (i.e., trust action) by service providers (i.e., trust service provider), and as disclosed in Lavee, Para. [0054], on part (i.e., portion) of the semantic data); and
However Entschew as modified by Lavee fails to explicitly disclose limitations such as “coordinating, with the trust service provider, performance of the trust action on 
coordinating, with the trust service provider, performance of the trust action onYu, Page 9 [Last Paragraph] and Page 10 [First Paragraph], discloses that the electronic document generator computer 10 (i.e., DTM Platform) connects to the homepage server 20 (i.e., trust service provider) for the original proof of the electronic document and requests the original proof. Which requires to generate the hash value as the identity information of the electronic document if the original proof is requested. The hash value is extracted using the hash value abstraction algorithm based on the size of the electronic document, the content, etc.); and 
However the combination of Entschew, Lavee and Yu fails to explicitly disclose limitation(s) such as “coordinating, with the trust service provider, performance of the trust action on at least a rasterized image of at least a portion of the electronic document; and”. Thus, the independent claim 1 is allowable over the cited prior arts.
Regarding independent claims 9 and 17, the claims are allowable for the same reasons as mentioned above for the independent claim 1.
Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see arguments/remarks, filed on 2/2/2021, pages 10-12), as such the reasons for allowance are in all probability evident from the record.

However, all the above cited references/prior arts including Entschew, Lavee and Yu, and also including the closest cited prior arts either taken alone or in combination neither anticipate nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1, 9 and 17.
For this reason, the specific claim limitations recited in independent claims 1, 9 and 17 taken as whole are allowed. Furthermore, the dependent claims which are dependent on the above independent claims 1, 9 and 17 being further limiting to the independent claims, definite and enabled by the specification are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the 


/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498